     Case 8:20-cv-01798-AB-JC Document 30 Filed 07/27/21 Page 1 of 2 Page ID #:1237




 1 TRACY L. WILKISON
   Acting United States Attorney
 2 DAVID M. HARRIS
 3 Assistant United States Attorney
   Chief, Civil Division
 4 CEDINA M. KIM
 5 Assistant United States Attorney
   Senior Trial Attorney, Civil Division
 6 MARLA K. LETELLIER, CSBN 234969
 7 Special Assistant United States Attorney
         Social Security Administration
 8       160 Spear Street, Suite 800
 9       San Francisco, CA 94105
         Telephone: (415) 977-8928
10       Facsimile: (415) 744-0134
11       Email: Marla.Letellier@ssa.gov
   Attorneys for Defendant
12
13                         UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16 MIMI PHAN,                                       Case No. 8:20-cv-01798-AB-JC
17
           Plaintiff,                               JUDGMENT OF REMAND
18
19                v.
20 KILOLO KIJAKAZI 1, Acting
   Commissioner of Social Security
21 Administration,
22
               Defendant.
23
     //
24
25 //
26
27   1
      Kilolo Kijakazi, the Acting Commissioner of the Social Security Administration, is substituted in as
28   the defendant pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
     Case 8:20-cv-01798-AB-JC Document 30 Filed 07/27/21 Page 2 of 2 Page ID #:1238




 1
            The Court having approved the parties’ Stipulation to Voluntary Remand
 2
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
 3
     (“Stipulation to Remand”) lodged concurrently with the Judgment of Remand, IT
 4
     IS HEREBY ORDERED, ADJUDGED AND DECREED that the above
 5
     captioned action is remanded to the Commissioner of Social Security for further
 6
     proceedings consistent with the terms of the Stipulation to Remand.
 7
 8
 9 DATED: July 27, 2021
10
                                                 /s/
11                                  HONORABLE JACQUELINE CHOOLJIAN
12                                  UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
